Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 1 of 44 PageID #: 1677




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    MAHESH SHETTY,

                                 Plaintiff        Case No. 20-cv-00550-ARR-SMG

                vs.

    SG BLOCKS INC., PAUL GALVIN and OASIS, a
    PAYCHEX company,

                                 Defendant.




                             AMENDED MEMORANDUM OF LAW
                      IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS




    RUTA SOULIOS & STRATIS LLP
    211 East 43rd Street, 24th Floor
    New York, NY 10017
    Tel: (212) 997-4500
    Fax: (212) 768-0649

    Counsel for Defendants

    On the Brief: Steven Soulios, Esq.




                                              1
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 2 of 44 PageID #: 1678



                                                  TABLE OF CONTENTS
                                                                                                                              Page

      TABLE OF AUTHORITIES..............................................................................................iii

      PRELIMINARY STATEMENT.........................................................................................1

      STATEMENT OF FACTS..................................................................................................3

      ARGUMENT.....................................................................................................................17

              I.           STANDARD OF REVIEW UNDER RULE 12(B)6.................................17

                           A.        Where A Conclusory Allegation In The Complaint Is Contradicted
                                     By A Document Attached To the Complaint, The Document
                                     Controls And The Allegation Is Not Accepted As True…………18

                                     1. Shetty’s Claim That He Was Terminated by the Company is
                                        Contradicted by His Own Written Admission that He Quit…18

                                     2. Shetty’s Allegation that He Never Received Restricked Stock
                                        Units of Common Stock is Patently and Knowingly False…..19

                                     3. Shetty’s Allegation that He Deferred $127,500 in 2017
                                        Bonuses at Galvin’s “Demand” Is Flatly Contradicted by the
                                        Documentary Evidence………………………………………20

                                     4. Shetty’s Claim of “Outstanding” and “Exemplary”
                                        Performance is Refuted By His Own Admission That The
                                        Company Did Not Meet Revenue and EBITDA Targets……21

                                     5. Shetty’s Claim That He Never Received Wage Notices
                                        Outlining any Deductions to His Wages is Patently and
                                        Knowingly False……………………………………………..21

                                     6. There Is No Evidence to Support Shetty’s Claim of Legal Fees
                                        in the Pizzarotti Action………………………………………21

             II.           PLAINTIFF HAS RECEIVED RSU’S IN FULL PAYMENT OF ALL
                           BONSUSES AND COMPENSATION ALLEGED TO BE DUE FOR
                           2017 AND 2018.........................................................................................22

            III.           PLAINTIFF HAS RECEIVED FULL PAYMENT OF HIS
                           COMPENSATION FOR 2019 THROUGH THE DATE OF
                           TERMINATION OF HIS EMPLOYMENT.............................................24




                                                                     i
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 3 of 44 PageID #: 1679



           IV.             PLAINTIFF’S EMPLOYMENT AGREEMENT EXPRESSLY
                           PRECLUDES A RIGHT TO SEVERANCE.............................................26

             V.            ALL CLAIMS AGAINST OASIS FAIL AS A MATTER OF LAW.......27

                           A.        Plaintiff Has No Privity Of Contract With Staff One……………27

                           B.        The Company’s Agreement With Staff One Expressly Precludes
                                     the Rights of Third Party Beneficiaries………………………….28

                           C.        Plaintiff’s Attempt to Characterize the PEO Agreement Between
                                     Staff One and SG Blocks As Creating an Employer/Employee
                                     Relationship Between Staff One and Shetty Fails as a Matter of
                                     Law………………………………………………………………28

                                     1.         Texas Law Requires PEOs to Share the Right of Direcation
                                                and Control over Covered Employees…………………...29

                                     2.         Shetty’s Allegations Utterly Fail the Economic Reality
                                                Test……………………………………………………….31

           VI.             PLAINTIFF’S CLAIM FOR RETALLIATION UNDER THE FAIR
                           LABOR STANDARDS ACT FAILS AS A MATTER OF LAW………32

                           A.        All of the Alleged Acts of “Retaliation” Occurred Long After His
                                     Employment Ended………………………………………………33

                           B.        The 8K Was True and Not Retaliatory…………………………..34

                           C.        Admonishing a Litigant that His Actions Are Sanctionable Is Not
                                     Retaliatory………………………………………………………..35

                           D.        SG Blocks Has a Right to Set-off Against Shetty’s Claims for
                                     Indemniciation and Director Fees………………………………..35

                           E.        The Doctrinie of Material Breach Also Precludeds Shetty’s Claims
                                     for Retaliation……………………………………………………36

                           F.        None of Shetty’s Acts Were Protected Activity…………………37

          VII.             GALVIN IS NOT SHETTY’S EMPLOYER……………………………37

         VIII.             DEFENDANTS ARE ENTITLED TO AN AWARED OF ATTORNEY’S
                           FEES……………………………………………………………………..38

      CONCLUSION..................................................................................................................38




                                                                    ii
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 4 of 44 PageID #: 1680



                                           TABLE OF AUTHORITIES

                                                         CASES

      Albany Medical College v. Lobel,
             296 A.D.2d 701, 745 N.Y.S.2d 250 (3 rd Dep’t. 2002)………………………….36

      Artis v. Asberry, 2012 WL 5031196, *4 (S.D.Tex 2012)………………………………..32

      Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009).................................................................17

      Amidax Trading Group v. S.W.I.F.T. SCRL, 671 F.3d 140, 147 (2d. Cir. 2011)...............18

      Awards.com v. Kinko’s, Inc., 42 A.D.3d 178, 834 N.Y.S.2d 147 (1st Dep’t. 2007)…….36

      Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)...............................................17

      Benzinger v. Lukoil Pan Americas, LLC, 2020 WL 1322478, *15 (S.D.N.Y. 2020)……33

      Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir.1984)…………………………..32

      Citizens Bank of Maryland v. Strumpf,
             516 U.S. 16, 18, 116 S.Ct. 286, 133 L.Ed.2d 258 (1995)………………………..35

      Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 302 (S.D.N.Y.2011)…….33

      Gibbs v. New York State Dept. of Taxation and Finance,
             2009 WL 754307 (E.D.N.Y 2009)………………………………………………37

      Grace v. Nappa, 46 N.Y.2d 560, 415 N.Y.S.2d 793, 389 N.E.2d 107 (1979)…..............36

      Gray v. Powers, 673 F.3d 352, 355–57 (5th Cir.2012)……………….............................32

      In re Merrill Lynch & Co., 273 F.Supp.2d 351, 356–57 (S.D.N.Y. 2003)........................18

      Iztep v. Target Corp., 543 F.Supp.2d 646, 653 (W.D.Tex.2008)……………………......32

      Kessler v. Westchester County Dep’t of Soc. Servs.,
             461 F.3d 199, 205–06 (2d Cir.2006)……………………………………........33, 34

      L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d. Cir. 2011)…………...........18

      Markham Gardens L.P. v. 511 9th LLC,
            954 N.Y.S.2d 811 (Sup.Ct. Nassau Cty. 2012)………………………………….36

      Mullins v. City of New York, 626 F.3d 47, 53 (2d Cir. 2010)……………………………33



                                                             iii
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 5 of 44 PageID #: 1681




      Nasso v. Bio Reference Labs., Inc., 892 F.Supp.2d 439, 446 (E.D.N.Y.2012).................18

      New Windsor Volunteer Ambulance Corps v. Meyers,
            442 F.3d 101, 117 (2d. Cir. 2006)………………………………………………36

      Pereira v. Ocwen Loan Servicing, LLC, 2012 WL 1381193 (E.D.N.Y. 2012)………….27

      Pisane v. Feig, 41 Misc.3d 216, 970 N.Y.S.2d 363 (Sup.Ct. Kings Cty. 2013)…………35

      Santi v. Hot in Here, Inc.,
              18 Civ. 3028 (ER), 2019 WL 290145, at *3 (S.D.N.Y. Jan. 22, 2019)………….33

      Tri–State Empl. Servs. v. Mountbatten Sur. Co.,
             99 N.Y.2d 476, 481, 758 N.Y.S.2d 595, 788 N.E.2d 1023 (2003)........................27

      Waldman v. New Chapter, Inc., 714 F.Supp.2d 398 (E.D.N.Y. 2010)..............................27

      Watson v. Graves, 909 F.2d 1549, 1553 (5th Cir.1990)…………………………………32

      Wirtz v. Lone Star Steel Co., 405 F.2d 668, 669–70 (5 th Cir.1968)…………………….32




                                                             RULES
      29 U.S.C. §215(a)(3)……………………………………………………………………..33
      Fair Labor Standards Act……………………………………………...1, 29, 31, 32, 33, 37
      Fed. R. Civ. P. 11………………………………………………………………….....33, 35
      Fed. R. Civ. P. 12(b)(6)……...........................................................................................1,17
      Texas Labor Code Section 91.032...............................................................................19, 30




                                                                 iv
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 6 of 44 PageID #: 1682




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    MAHESH SHETTY,

                                 Plaintiff                    Case No. 20-cv-00550-ARR-SMG

                vs.

    SG BLOCKS INC., PAUL GALVIN and OASIS, a
    PAYCHEX company,

                                  Defendant.




                             AMENDED MEMORANDUM OF LAW
                      IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS



            Defendants, SG Blocks, Inc. (“SG Blocks” or “Company”), Paul Galvin (“Galvin” and

    OASIS (“Oasis”) (collectively the “Defendants”), by their undersigned counsel, submit the

    following brief in support of their motion to dismiss the complaint pursuant to Fed.R.Civ.P.

    12(b)(6).

                                   PRELIMINARY STATEMENT

           Plaintiff commenced this action by filing a complaint on January 31, 2020 (“Initial

    Complaint”), against his former employer, SG Blocks, a publicly traded company for which he

    serves as a member of the board of directors, as well as Paul Galvin, the Company’s CEO, and

    Oasis, the Company’s professional employer organization (“PEO”). In the Initial Complaint

    Plaintiff raised two employment related claims in Initial Complaint and sought a total of $672,638




                                                    1
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 7 of 44 PageID #: 1683



    in damages. Initial Cmplt. ¶55. Specifically, Plaintiff alleges1 that he is entitled to $372,638 in

    unpaid wages and bonuses (Initial Cmplt. ¶¶34, 52), and $300,000 in severance pursuant to an

    Executive Employment Agreement (Initial Cmplt. ¶54). Plaintiff alleges that out of the $372,638,

    (i) $127,500 is due for a bonus in 2017, (ii) $106,856 in compensation and $75,000 in bonuses for

    2018, and $88,282 in compensation for 2019. See Complaint (defined below), ¶¶13, 15 and 27,

             On March 25, 2020, Plaintiff filed an amended complaint (the “Complaint”) whereby he

    added a $5 million claim for retaliation under the Fair Labor Standards Act (“FSLA”) and the New

    York Labor Law. The only alleged “retaliatory” act that took place after the filing of the Initial

    Complaint was a letter dated March 12, 2020 sent to Plaintiff by Steven Soulios, Esq., the

    Company’s counsel, written only after numerous demands were made by Mr. Soulios to Plaintiff

    to cease from communicating with counsel and the Company’s directors (and excluding his

    counsel), and to have his attorney correspond with the Company’s counsel and represent his

    interests. See Exhibit 3 to Soulios letter to the Court dated March 26, 2020 (ECF 17).

             As set forth below, all of the claims lack merit and should be dismissed with prejudice.

             SG Blocks presents herein, and in the exhibits attached to the Declaration of Steven Soulios

    (“Soulios Decl.”), indisputable proof that it has paid the Plaintiff the entire amount of $372,638 in

    the form of cash and restricted stock units that the Plaintiff agreed to accept in lieu of cash. With

    respect to Plaintiff’s claim for $300,000 in severance, his own employment agreement expressly

    precludes severance if termination was made during the “Renewal Term.” According to the

    employment agreement, the Renewal Term began on January 1, 2020, and continued until such

    time as either party terminated the agreement. As such, when Plaintiff’s employment ended on

    August 20, 2020, he was in the Renewal Term and expressly denied severance.


    1
     Plaintiff is a serial litigant who has been accused of duplicitous and/or tortious conduct by his past two employers.
    See Soulios Decl. ¶¶2-7, 38

                                                              2
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 8 of 44 PageID #: 1684



             Plaintiff’s “retaliation” claim is baseless and frivolous. Notably, Plaintiff suffered no

    adverse employment action because all of the alleged “retaliatory” actions were made long after

    his employment ended. Equally importantly, the none of the alleged acts taken by Plaintiff –

    including filing a frivolous claims for wages and bonuses – qualify as “protected activity” under

    settled retaliation caselaw.

             Plaintiff’s claims against Oasis, the Company’s PEO, should be dismissed as a matter of

    law because (i) he lacks privity of contract with Oasis, (ii) the agreement between Oasis and SG

    Blocks expressly precludes any claims by third party beneficiaries such as Plaintiff and (iii) Oasis

    is not an “employer” under settled law analyzing the grounds upon which a PEO may be held

    jointly liable for an employee’s claim, and Plaintiff’s allegations utterly fail the “Economic Reality

    Test.”

             Lastly, the claims that Shetty has brought against Galvin also fail because Shetty has

    offered nothing but an unsubstantiated, conclusory allegation that Galvin controlled SG Blocks’

    operations. The documentary evidence, including Shetty’s own employment agreement establish

    that Shetty was supervised by and answerable to the Board, not Galvin.

             Insofar as Plaintiff’s employment agreement with SG Blocks has an attorney’s fees

    provision, the Company is also moving for an award of no less than $75,000 in attorneys’ fees, the

    precise amount of which will demonstrated with itemized billing statements upon the granting of

    such relief by the Court.

                                        STATEMENT OF FACTS

             Defendant, SG Blocks, Inc., founded in 1993, is a leading designer, innovator and

    fabricator of container-based structures, and is publicly traded on Nasdaq under the symbol SGBX.

    See Cmplt., ¶5. SG Blocks transforms shipping containers into state of the art commercial, retail,



                                                      3
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 9 of 44 PageID #: 1685



    residential, military and disaster relief structures. See www.sgblocks.com. SG Blocks has

    constructed commercial and retail structures for many major American companies and, including

    Starbucks, Equinox Fitness, Taco Bell, Lacoste, Puma, and the NBA. Id.

           On or about January 1, 2017, Plaintiff entered into an employment agreement

    (“Employment Agreement”) with SG Blocks, Inc., whereby he was hired as the Company’s Chief

    Financial Officer. See Exhibit 1 to the Complaint. Paragraph 2 of the Employment Agreement

    provides for an “Initial Term” of two years, to wit, from January 1, 2017 to January 1, 2019.

    Regarding the term of employment the Employment Agreement further provides:

           After the end of the Initial Term, this Agreement shall automatically renew until either
           Party provides sixty (60) days’ prior written notice of termination (“Renewal Term” and,
           together with the Initial Term, the “Term”).

    See Employment Agreement, ¶2.

      Shetty Breached The Employment Agreement by Secretly Working for Another Public
       Company While He Was Contractually Bound to SG Blocks and Otherwise Owed it
                                     Fiduciary Duties

           The Employment Agreement required Plaintiff to:

           “devote substantially all of Executive’s time, energy, skill and best efforts to the
           performance of Executive’s job duties, as assigned by the Company, and to the business of
           the Company, and shall perform such duties as assigned by the Company…” and

           “not (a) work on any basis (including, without limitation, part-time or as an independent
           contractor) for a Competing Business (as defined in Section 5(a)); (b) participate in any
           way in any other business that is not a Competing Business to the extent that such
           participation adversely affects Executive’s performance of Executive’s job duties for the
           Company or that may or does adversely affect the Company in any way.”

    See Employment Agreement, ¶1. Not only was Shetty subject to statutory and contractual duties

    of loyalty as an executive officer of the Company, he was also a member of the Company’s Board

    of Directors at the time he executed the Employment Agreement (and still is) and thereby owed

    the Company and its shareholders fiduciary duties. See Exhibit 10 to the Soulios Decl., at pp. 7-8.



                                                    4
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 10 of 44 PageID #:
                                    1686


         On January 10, 2020, by Shawn K. Brown (“Trustee”), as the Chapter 7 Trustee of the

  bankruptcy estate of PFO Global, Inc. (“PFO Global”) filed a complaint (“PFO Complaint”)

  against Shetty in the United States Bankruptcy Court for the Northern District of Texas, Dallas

  Division. Soulios Decl. ¶2. In the PFO Complaint, at ¶17, the Trustee alleges that Shetty was

  PFO’s Chief Research Officer, Principal Financial Officer, and Financial Consult from 2015 until

  he resigned in June 2017. According to the PFO Complaint, Shetty, as an officer who owed

  fiduciary duties to PFO Global, conspired with Hillair Capital Management, L.P., PFO’s largest

  secured creditor, and its affiliate, Hillair Capital Management, L.P. (“Hillair”), to seize PFO’s

  assets and use the assets to start a new company. See PFO Complaint, ¶3. The Trustee brought

  claims against Shetty and other officers and directors of PFO Global for breaching their fiduciary

  duties of care and loyalty, gross negligence, and usurping PFO’s corporate opportunities. See PFO

  Complaint, ¶¶1, 21, 118.

         The Trustee has further alleged that “Hillair demanded that Timothy Kinnear be relieved

  of his duties as CFO of PFO Global” and that “the Directors, in coordination with Hillair and at

  Hillair’s insistence, hired Mahesh Shetty as Financial Consultant and Chief Restructuring Officer,

  and then later he was appointed as CFO. See PFO Complaint, ¶63. The Trustee has further alleged

  that “Shetty was affiliated with Hillair. Shetty had served in similar roles in other companies in

  which Hillair invested. Shetty’s interests were not aligned with PFO’s.” See PFO Global

  Complaint, ¶64.

         The Trustee has further alleged that “the Directors caused PFO to move the Court to re-

  employ Mahesh Shetty at a yearly salary of $300,000. The Directors worked with Hillair to re-

  employ Shetty. Paying Shetty such a salary provided absolutely no benefit to PFO, its creditors,

  or shareholders, and Shetty was Hillair’s hand-picked CFO, who was there to act in the best



                                                  5
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 11 of 44 PageID #:
                                    1687


  interests of Hillair and NewCo rather than PFO, its shareholders, and creditors.” See PFO Global

  Complaint, ¶104.

         In his answer to ¶104 of the PFO Global Complaint, Shetty admitted that after PFO Global

  filed for Chapter 11 on January 31, 2017, PFO’s “Directors caused PFO to move the Court to

  reemploy Mahesh Shetty at a yearly salary of $300,000.” See Shetty Answer to PFO Global

  Complaint, ¶104, attached to the Soulios Decl. as Exhibit 2.

         In response to a questionnaire presented to SG Blocks by its Directors and Officers

  insurance carrier, Shetty, on April 14, 2020, made the following representations about himself:

         “From December 2015 to June 2017, Mr. Shetty served as the Chief Restructuring Officer
         and Principal Financial Officer for PFO Global, Inc., an innovative manufacturer and
         commercial provider of advanced prescription lenses.”

  See Exhibit 3 to the Soulios Decl.

                               Hillair’s Involvement With SG Blocks

         Shetty only joined the board of directors of the Company at the strong urging of the

  Company’s then lender and shareholder, Hillair. Galvin Decl.¶2.             At the time that Hillair

  recommended Shetty for a seat on the Company’s five member board of directors (“Board”) it had

  designated two other directors, to wit, Neal Kaufman and Sean McAvoy, as members of the Board.

  Galvin Decl.¶2. Shortly after Shetty was appointed to the Company’s Board, Hillair urged and

  succeeded in having Shetty hired as the Company’s CFO. Galvin Decl.¶3. From January 2017 to

  June 2017, Shetty was employed as a senior executive officer for two public companies, to wit,

  SG Blocks and PFO Global. Neither Shetty nor Hillair (Kaufman and McAvoy) informed the

  Company that Shetty was working full time for PFO Global at $300,000 per year while he was

  also working full time as CFO for the Company with a base salary of $180,000 (plus other

  significant bonuses, option grants, and fringe benefits). Galvin Decl.¶5.



                                                   6
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 12 of 44 PageID #:
                                    1688




    Liquidity Issues in 2018 Caused Shetty and Galvin to Voluntarily Defer Compensation

         In or about 2018 and 2019 the Company experienced liquidity issues, caused in large part

  by the breach of a multi-million dollar contract by a counterparty to a construction project. Galvin

  Decl., ¶6. As a result, Shetty recommended to Galvin and the Company’s Compensation

  Committee that both he and Galvin defer their respective salaries. Galvin Decl., ¶7. Specifically,

  by emailed dated January 20, 2019, Shetty wrote to Richard Moore (“Moore”), then the Chairman

  of the Company’s Compensation Committee, concerning salary arrears owed to him and Galvin,

  stating “Salary arrears 2018 – Paul and I deferred salary to preserve cash flow.” See Exhibit 11

  to the Soulios Decl. (emphasis added). In that same email Shetty noted that while the Committee

  had previously approved a performance bonus for 2017, “management did not take it to preserve

  cash flow.” Id.

         On February 27, 2019, Moore wrote to Shetty, copying the other two Compensation

  Committee members Christopher Melton and Balan Ayaar (but notably excluding Galvin from the

  communication) and stated:

         As we consider your recommendations that include granting RSUs, we wanted to
         understand the tax implications for employees. Do you intend for employees to pay tax on
         the RSUs as granted – or have you and Thompson Hine put a structure in place for deferring
         the tax? I would hate to make grants and then have the employee surprised with a tax bill.

  See Exhibit 12 to the Soulios Decl. Thompson Hine was the Company’s outside corporate and

  securities counsel at that time. Galvin Decl., ¶9. Shetty engaged Thompson Hine to structure and

  draft a stock incentive plan for the Company and form restricted stock unit (“RSU”) agreements

  pursuant to which the Company could issue common stock to officers, directors, employees and

  consultants. Id.

                                                   7
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 13 of 44 PageID #:
                                    1689


         Contemporaneous with the aforementioned emails between Shetty and Moore, the

  Compensation Committee met three times in the winter of 2019, to wit, February 12, 2019,

  February 26, 2019, and March 22, 2019 to consider “year-end SGBX 2018 compensation and the

  establishment of compensation for 2019” and the use of RSUs as a method of payment.          See

  “Minutes of the Compensation Committee for February 12, 2019; February 26, 2019; and March

  22, 2019,” (hereafter the “2019 Compensation Minutes”) attached to the Soulios Decl. as Exhibit

  13. The Compensation Minutes reflected the following pertinent actions and resolutions of the

  Committee:

         (i)     At the March 22, 2019, the Committee re-evaluated the year-end 2018
                 compensation in light of the Company’s current liquidity situation; a decision was
                 made that all year-end, deferred, and special retention compensation would be made
                 in the form of the Company’s RSUs based on the closing price of SGBX on
                 February 26, 2019 (emphasis added);
         (ii)    The Committee approved management recommendation for 2018 bonuses for
                 seven (7) employees and/or consultants, all of which were to be paid in RSUs;

         (iii)   For the two executive officers of the Company, Paul Galvin and Mahesh Shetty,
                 the Committee approved bonus payments of $93,624 and $75,000, respectively.
                 These payments are based on 25% of target bonus amounts and will be paid in
                 RSUs.

         (iv)    The Committee will meet with each of Mr. Galvin and Mr. Shetty to provide and
                 evaluation of their performance during 2018; the evaluation of Mr. Shetty will be
                 made in coordination with the Company’s Audit Committee. While the Committee
                 recognized that the Company’s performance in 2018 did not meet the established
                 goals and expectations, it was impressed by the commitment in time and resources
                 given to the Company by Mr. Galvin and Mr. Shetty, including the voluntary
                 deferral of a significant portion of their cash compensation (emphasis added);

         (v)     The Committee did approve the payment of 2018 base salary amounts that Mr.
                 Galvin and Mr. Shetty had voluntarily chosen not to receive as earned. These
                 amounts are $110,400 and $106,856, respectively, and will be paid in RSUs.

         (vi)    The Committee discussed and approved a Special Retention Bonus for each of Mr.
                 Galvin and Mr. Shetty; the additional bonus would in recognition of their
                 contributions to the Company, including the voluntary deferral of a significant
                 portion of their 2018 cash compensation. The Special Retention Bonus payments

                                                 8
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 14 of 44 PageID #:
                                    1690


                  are $127,500 for each of Mr. Galvin and Mr. Shetty and are to be paid in RSUs.
                  The special incentive bonus payments will vest in three equal annual installments
                  commencing December 31, 2020 and will be delivered within 90 days of when the
                  individual is no longer employed by SGBX. The RSUs become fully vested in full
                  if Mr. Galvin or Mr. Shetty is terminated by the Company without Cause.

  Exhibit 13 to Soulios Decl. (emphases added)

         On April 12, 2019, Moore emailed Shetty, copying Committee members Melton and Ayaar

  (and again excluding Galvin), to inform him that the Committee had acted on Shetty’s

  recommendation and had approved the issuance of RSUs to, inter alia, Shetty and Galvin in full

  payment of deferred salaries, bonuses and special retention bonuses for 2017 and 2018. See

  Exhibit 14 to the Soulios Decl. Moore attached to his April 12, 2019 email to Shetty the 2019

  Compensation Minutes. Id.

         The aforementioned determinations by the Committee about the method by which the

  Company would pay its executives and employees, including Shetty and Galvin, were reflected in

  the Company’s Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934

  filed on April 25, 2019, a copy of which is attached to the Soulios Decl. as Exhibit 10 (and which

  Shetty voted in support of).

         On or about August 16, 2019, Shetty and the Company executed two RSU agreements

  whereby Shetty was awarded 67,353 and 47,222 shares, respectively. See Exhibits 5 and 6 to the

  Soulios Decl.

                      Facts Surrounding Shetty’s Separation from SG Blocks

         Plaintiff alleges that he was terminated on August 20, 2019. See Cmplt., ¶5. However, the

  documentary and testimonial evidence completely refutes that allegation. Specifically, in or about

  July, 2019, Shetty and Galvin were continuing to defer part of their salaries to help the Company’s

  cash flow situation. Galvin Decl., ¶11; see also March 2019 Compensation Minutes. The Company



                                                  9
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 15 of 44 PageID #:
                                    1691


  was suffering from the effects of two large projects that Shetty was spearheading that were not

  performing and which deprived the Company of much needed operating funds. Galvin Decl., ¶11.

  In or about late July, 2019, Shetty and Galvin went to a restaurant in midtown Manhattan to discuss

  Company business, including some of the failing projects that Shetty was responsible for. Galvin

  Decl., ¶12. During the lunch meeting Shetty became very animated as he complained about his

  dire financial condition, and that due to the stress he was under he was “taking f-ing blood pressure

  medication.” Galvin Decl., ¶12. An argument ensued about Shetty’s responsibility for his and the

  Company’s financial condition, at which time he told Galvin “keep your f-ing company, I quit”

  and abruptly left the restaurant. Galvin Decl., ¶13. Shetty and Galvin spoke by phone the next day

  and he reiterated what he told Galvin in the restaurant, namely, that Galvin should find a new CFO

  for the Company. Galvin told him that he accepted his resignation. Galvin Decl., ¶13.

         On or about August 20, 2019, Shetty and Galvin were discussing some of the Company’s

  legal matters. During the conversation Shetty reiterated to Galvin on the phone what he previously

  told him at the restaurant in Manhattan just weeks earlier, namely, that he was quitting SG Blocks

  and that Galvin “should find another CFO.” Galvin Decl., ¶14. He confirmed what he told Galvin

  orally in an email he sent to Galvin later that same day, writing “Like I said, get a new CFO,” to

  which Galvin responded “Accepted, this is the 3rd time and it is accepted.” Shetty replied to

  Galvin’s acceptance of his resignation by stating “Good. Thank you.” Galvin Decl., ¶14; see also

  Exhibit 3 to the Galvin Decl. (emphases added).

         At no time after he executed the RSUs but, prior to his separation from the Company on

  August 20, 2019, did Shetty ever make a written demand upon the Company for payment in cash

  of his 2017 bonus, or 2018 deferred compensation and bonus, or to otherwise rescind or cancel the

  RSU agreements he signed with the Company. Galvin Decl., ¶14. Moreover, the Complaint fails



                                                   10
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 16 of 44 PageID #:
                                    1692


  to allege any demand, written or oral, by Shetty after he executed the RSU agreements but prior to

  his separation from the Company on August 20, 2019.

                 Duplicitous and Retaliatory Actions by Plaintiff After He Quit

         On or about November 19, 2019, the Company filed a Proxy Statement soliciting votes

  for, inter alia, approval to effect a reverse stock split within a range of one (1) share of common

  stock for every two (2) to fifty (50) shares of common stock (the “Reverse Stock Split”), and (2)

  for the approval of an amendment to the Restated Certificate of Incorporation to increase the

  number of authorized shares of common stock from 25,000,000 to 50,000,000 (the “Authorized

  Common Stock Increase”). Shetty, as a director, voted with a unanimous Board in support of the

  Proxy. See Exhibit 15 to the Soulios Decl.

         On or about November 26, 2019, the Board, with Shetty, executed a unanimous written

  consent of the authorizing the Company to file a Registration Statement on Form S-1 authorizing

  the Company to register certain of the Company’s common and preferred stock. See Exhibit 16 to

  the Soulios Decl. On or about November 27, 2019, the Company filed Form S-1 Registration

  Statement offering to sell up to $2.875 million of the Company’s common stock (the “November

  2019 Public Offering”). See Exhibit 17 to the Soulios Decl. The Company successfully raised

  approximately $1.5 million from the November 2019 Public Offering, the proceeds of which were

  essential to the Company’s ability to fund its operations. Galvin Decl., ¶16. Shetty, as a director,

  voted in support of the November 2019 Public Offering, and, as the former Chief Financial Officer,

  was very well aware of the importance to the Company a successful capital raise was at that time.

  Galvin Decl., ¶17. The November 2019 Public Offering showed the Company’s “Current

  Liabilities” of $2,048,547. See Exhibit 17 at p. 8. Of that amount, only $88,281.25 was properly




                                                  11
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 17 of 44 PageID #:
                                    1693


  attributed to Shetty’s accrued salary for 2019, all of which has since been paid in full as set forth

  in the spreadsheet attached as Exhibit 26 to the Soulios Decl. See Galvin Decl., ¶20,

         On or about November 25, 2019, Shetty filed with the Texas Workforce Commission

  (“TWC”) a wage claim seeking in $397,638 for alleged unpaid wages and bonuses dating back to

  July 31, 2017.2 See Exhibit 18 to the Soulios Decl. Of the $397,638 claimed by Shetty with the

  TWC, $309,356 was paid to him in the form of RSUs for 2017 and 2018 bonuses and deferred

  compensation. Shetty failed to inform Galvin, or the Company’s financial advisors or auditors at

  the time that he voted in favor of the S-1 November 2019 Offering that he was contemplating

  and/or had filed a claim against the Company for nearly $400,000. Galvin Decl., ¶18.

         Shetty had a fiduciary duty to both (i) not to file a frivolous, baseless and time-barred wage

  claim against the Company and (ii) to disclose to the Company, its auditors and attorneys, a claim

  and/or liability that he knew would make the financial information in the November 2019 Public

  Offering as filed (or to be filed) materially inaccurate. Shetty, who was a signatory to the

  November 2019 Public Offering, knew that (i) the Company’s books had reflected that his 2017

  and 2018 bonuses and compensation were paid through RSUs and (ii) the November 2019 Public

  Offering statement of Current Liabilities did not include the $309,356 claim for unpaid

  compensation and bonuses for 2017 and 2018 that he had secretly filed with the TWC

  contemporaneously therewith.

         In addition to being totally baseless, his claim for $397,638 for compensation and bonuses

  dating back more than two years was a gross violation of the Texas Workforce Commission statute

  of limitations, which limits wage claims to 180 days. “A wage claim must be submitted no later



  2
    The TWC claim was filed along with a letter from Jaime Ramon, Esq., Plaintiff’s then lawyer who has
  since resigned. Although the Texas Workforce Commission stamped Shetty’s claim “Received November
  25, 2019 Labor Law 2” Ramon’s letter was curiously dated January 18, 2019.
                                                   12
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 18 of 44 PageID #:
                                    1694


  than 180 days after the date the claimed wages originally became due for payment. If part of your

  unpaid wages were due within 180 days, submit a claim only for that part.” See

  https://www.twc.texas.gov/jobseekers/how-submit-wage-claim-under-texas-payday-law

         As a result of Shetty’s time-barred, bad faith and knowingly baseless filing with TWC, the

  Company filed a fraud complaint with the Texas Workforce Commission. See Exhibit 19 to the

  Soulios Decl. Plaintiff withdrew the Texas Workforce claim.

                 Violations by Plaintiff of the Company’s Insider Trading Policy

         On or about April 4, 2019, Christopher Melton inquired of the Company’s securities

  counsel, David Watson, about whether he was authorized to buy shares of the Company’s stock.

  Plaintiff was copied on the email. See Exhibit 27 to the Soulios Decl. Watson directed Melton to

  get clearance on the prospective trade from Plaintiff, stating “Per the Insider Trading Policy, you

  need to formally pre-clear this with Mahesh. Assuming (1) you’ve done that; and (2) you’ve got

  no material non-public information (I don’t know why you would but just to say it), you can trade.”

  (emphasis added)

         On or about March 30, 2020 the Company released filed a form 10-K for the fiscal year

  ending December 31, 2019 along with a form 8K which summarized the Company’s Fourth

  Quarter 2019 financial performance. The form 10K can be viewed here.

  https://ir.sgblocks.com/all-sec-filings/content/0001213900-20-008003/0001213900-20-

  008003.pdf. The March 30, 2020, 8K is attached as Exhibit 28. The Company also conducted

  an earnings call on March 30, 2020, at 4:30 p.m. See https://ir.sgblocks.com/news-events

         According to the Company’s Insider Trading policy (“Trading Policy”), which Plaintiff,

  during his tenure as President and Chief Financial Officer, was in charge of administrating, no




                                                  13
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 19 of 44 PageID #:
                                    1695


  insiders of the Company are permitted to buy or sell the Company’s stock during a “regular

  blackout period.” The Trading Policy provides, in pertinent part:

         Except as provided in Section 4, no person or entity covered by this Section 3 may purchase, sell,
         or donate any securities of the Company during the period beginning two weeks prior to the end of
         each fiscal quarter and ending upon the completion of the second full trading day after the public
         announcement of earnings for such quarter (a “regular blackout period”).

  See Trading Policy, attached as Exhibit 4 to the Soulios Decl. According to the Trading Policy,

  the Company was in a “regular blackout period” through the completion of trading on April 1,

  2020, i.e. the second full trading day after the Company released is earnings for the Fourth Quarter

  2019 on March 30, 2020.

         On March 31, 2020 at 3:00 p.m., Plaintiff emailed Leslie Marlow, Esq., the Company’s

  securities counsel, and inquired “is there any restriction on Directors selling stock and what

  information do you need to file the required forms with the SEC and what is the deadline (after

  transaction) to file such reports.” See Exhibit 29 Ms. Marlow was working on, inter alia, the

  Company’s public offering, which was filed on April 1, 2020, and was unable to get back to

  Plaintiff before the close of business on March 31, 2020. The Plaintiff failed to mention any

  urgency associated with his inquiry, and in particular, that he was planning on selling Company

  stock immediately.

         Plaintiff sold 1,250 shares of SG Blocks common stock on March 31, 2020. Defendants do

  not know what time the order was placed i.e. whether it was placed before or after his email to Ms.

  Marlow. On April 1, 2020, at 10:14 a.m., Hank Gracin, the Company’s securities lawyer, wrote to

  Shetty and informed him that “All Directors are currently under a ‘Regular Blackout Period’

  through the close of business today. I have attached the Trading Policy.” See Exhibit 29. Shetty

  responded to Gracin’s email by informing him that he sold 1,250 shares on March 31, which

  elicited the following response from Gracin:


                                                    14
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 20 of 44 PageID #:
                                    1696


         Are you serious?
         With all due respect that is completely irresponsible on your part.
         On what planet can any Director sell within 48 hours of an earnings release. It is unheard of.
         The Insider Trading Policy is clear, very standard and you are 100% subject to it.
         There are ways to break a trade.
         I suggest you do that right now.

  See Exhibit 29. Shetty refused to cancel the transaction. See Exhibit 30.


         The Company’s stock closed at $2.06 on March 30 and opened at $3.80. See

  https://finance.yahoo.com/quote/SGBX/history/. Based on the earnings release and other positive

  information announced about by the Company, over 21 million shares of the Company’s stock

  were traded on March 31. The stock closed at $9.30. Shetty sold 1,250 shares on March 31 at near

  the height of the market, to wit, $7.32. Id.; see Exhibit 30. Followers of the Company’s stock,

  when they learned that Shetty sold shares during the run up to $9.30, by virtue of his filing a Form

  4 (Exhibit 30), expressed outrage. See Exhibit 31 showing social media posts by traders of the

  Company’s stock, including the following remarks:

             •   “how the hell did Mahesh Shetty board member sell stock into the rally right in
                 front of a financing? Isnt that illegal????;
             •   oh deary me.. More insider selling Do they know something we don't? 🤔 ;
             •   Why were insiders selling.?


                      Shetty’s Bad Faith Refusal To Resign from the Board

         The Company’s by-laws provide the following about service on and removal from the

  Company’s Board:

         Each director shall hold office until a successor is duly elected at the annual meeting of the
         stockholders and qualified or until the director’s earlier death, resignation,
         disqualification or removal.

         Any or all directors may be removed, with or without cause, at any time, by vote of the
         holders of a majority of the shares entitled to vote at an election of directors, or by written
         consent of the holders of shares pursuant to Section 2.10 hereof.


                                                   15
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 21 of 44 PageID #:
                                    1697


  See Sections 3.02 and 3.04 of the Company Bylaws, attached as Exhibit 32.

         On or about January 14, 2020, at which time Shetty had a $397,000 wage claim against

  the Company pending before Texas Workforce Commission (“TWC”) Shetty wrote to the Board

  and stated:

         "As requested before, I also want to explore what the Board wants my ongoing role to be.
         As all of you know, I served as President and CFO until my termination last year. I will
         defer to the Board's decision on my continuing to serve as a Board member. I look
         forward to your response on whatever you decide on the Board issue.”

  See Exhibit 33 (emphasis added).

         On or about January 31, 2020, Shetty commenced the instant action. On or about February

  28, 2020, the three independent members of the Board wrote to Shetty and informed that it “has

  concluded that it is in the best interests of the Board and the Company for you to tender your

  resignation. Please issue same forthwith.” See Exhibit 34. Instead of honoring his prior promise

  to “defer” to the Board’s decision, “whatever it decided,” Shetty exploited leveraged his position

  on the Board as a negotiating tool, using it as a basis to try to settle his employment claims. See

  Exhibit 33. On March 4, 2020, the Board issued the following reply to Shetty:

         Your email dated March 3, 2020 to Mr. Melton has been forwarded to the Board for
         review and response. The Board does not believe that your continued service on the
         Board is appropriate and has asked for your resignation; a decision you previously
         indicated you would abide by. Moreover, the Board also does not believe that
         withholding or conditioning your resignation therefrom upon negotiation and/or
         settlement of your employment related litigation claims is appropriate. Please tender
         your resignation forthwith.

         Any settlement negotiations concerning your litigation claims must only be had
         between your attorney and Company counsel. If there is a settlement offer your
         attorney wants to make please have him contact Mr. Soulios.

  See Exhibit 35.




                                                  16
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 22 of 44 PageID #:
                                    1698




                                              ARGUMENT

                                                     I.

                        STANDARD OF REVIEW UNDER RULE 12(B)(6)


            To survive a Rule 12(b)(6) motion, a complaint must “state a claim to relief that is

  plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although a court,

  generally, must accept as true all factual allegations in the complaint, this tenet is “inapplicable to

  legal conclusions,” and a “pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

  of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)

  (quoting Twombly, 550 U.S. at 555). “[D]etermining whether a complaint states a plausible claim

  is context-specific, requiring the reviewing court to draw on its experience and common sense.”

  Iqbal, 556 U.S. at 663-64. A claim has “facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). While “[t]he plausibility

  standard is not akin to a ‘probability requirement’ . . . it asks for more than a sheer possibility.” Id.

  at 678.

            In deciding a defendant's motion to dismiss, the Court may consider on any of the

  following: “(1) facts alleged in the complaint and documents attached to it or incorporated in it by

  reference, (2) documents ‘integral’ to the complaint and relied upon in it, even if not attached or

  incorporated by reference, (3) documents or information contained in defendant's motion papers

  if plaintiff has knowledge or possession of the material and relied on it in framing the complaint,

  (4) public disclosure documents required by law to be, and that have been, filed with the Securities

  and Exchange Commission, and (5) facts of which judicial notice may properly be taken under

                                                     17
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 23 of 44 PageID #:
                                    1699


  Rule 201 of the Federal Rules of Evidence.” Nasso v. Bio Reference Labs., Inc., 892 F.Supp.2d

  439, 446 (E.D.N.Y.2012) (quoting In re Merrill Lynch & Co., 273 F.Supp.2d 351, 356–57

  (S.D.N.Y. 2003) (internal citations omitted)).

         A. Where A Conclusory Allegation In The Complaint Is Contradicted By A
            Document Attached To The Complaint, The Document Controls And The
            Allegation Is Not Accepted As True

           The Second Circuit has repeatedly held that “where a conclusory allegation in the

  complaint is contradicted by a document attached to the complaint, the document controls and the

  allegation is not accepted as true.”Amidax Trading Group v. S.W.I.F.T. SCRL, 671 F.3d 140, 147

  (2d. Cir. 2011), citing L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d. Cir. 2011). The

  Complaint is replete with self-serving, conclusory allegations that are flatly contradicted by

  documentary evidence, and are otherwise not entitled to a presumption of truthfulness for purposes

  of a motion to dismiss. The following material factual allegations are not only unsubstantiated by

  any documentary evidence, they are refuted by it.

         1. Shetty’s Claim That He Was Terminated by the Company is Contradicted by His
            Own Written Admission that He Quit.

             Shetty claims that he was terminated by the Company. See Cmplt., ¶¶24, 89. However,

  Defendant has provided documentary evidence demonstrating that in fact Shetty quit, telling

  Galvin, three times, to “get a new CFO,” in response to which Galvin said he accepted his

  resignation, prompting Shetty to reply “Good. Thank you.” See Galvin Decl., ¶10. Those are

  hardly the words of someone who was terminated. As such, Shetty’s allegation that he was

  terminated should not be accepted as true for purposes of this motion to dismiss.3

         2. Shetty’s Allegation that He Never Received Restricted Stock Units of Common
            Stock is Patently and Knowingly False.

  3
   However, even if the Court accepts the allegation as true, Shetty is precluded from any right to
  severance because his alleged termination occurred during the “Renewal Term,” for which there is no
  severance under Section 8(c) of the Agreement. See Point IV, infra.
                                                    18
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 24 of 44 PageID #:
                                    1700



             Although Shetty does admit that he agreed to defer a 2017 bonus of $127,500, and

  $106,856 in compensation and $75,000 in bonuses for 2018 (totaling $309,356), and to accept

  114,575 shares in full satisfaction thereof, falsely alleges “these RSUs were never actually issued

  to Plaintiff as required after his termination” and that “he never received restricted stock units of

  the common stock.” See Cmplt., ¶¶13,14, 54. Prior to making this motion the Company provided

  Shetty with incontrovertible proof of the falsity of this allegation, and demanded that it be

  corrected. Specifically, by email dated March 24, 2020, counsel for the Company provided Shetty

  with unequivocal proof, in the form of a Book Entry Advice executed by the Company’s stock

  transfer agent, establishing that on March 19, 2020, 5,729 shares of the Company’s common stock

  were issued to Shetty.4 See ECF# 15; see also the Compensation Minutes, and Exhibits 5 and 6 to

  the Soulios Decl. (containing RSU agreements executed by Shetty and the Company).

  Accordingly, Shetty’s filing of an amended complaint alleging that he “never received the RSUs,”

  in the face of actual knowledge of its falsity, renders it not only frivolous and sanctionable, but

  tantamount to a fraud upon this Court.

         Moreover, Shetty’s allegations here are directly at odds with his own certifications of the

  Company’s financial statements and filings with the SEC made after (i) the Company authorized

  and implemented the RSU program in April 2019 (which he supervised) and (ii) he himself signed

  RSU agreements on his own behalf, which do not reflect a liability to him for unpaid compensation

  and bonuses aggregating $309,356. (for 2017 and 2018). Put another way, if his allegations here

  about not receiving RSUs in payment for 2017 and 2018 bonuses and compensation are true, than



  4
    As noted herein, on February 6, 2020, the Company effected a reverse stock split of 1/20. Accordingly,
  the 114,575 shares initially approved for issuance to Shetty for 2017 and 2018 bonuses and compensation
  were reduced to 5,729 after the reverse stock split.


                                                    19
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 25 of 44 PageID #:
                                    1701


  he repeatedly lied to the SEC and defrauded the Company’s shareholders and directors in filings

  he made and verified on behalf of the Company after April, 2019. Either way, he is duplicitous.

         3   Shetty’s Allegation that He Deferred $127,500 in 2017 Bonuses at Galvin’s
             “Demand” Is Flatly Contradicted by the Documentary Evidence.

             Shetty alleges that “during his employment in 2017, Plaintiff deferred $127,500 in

  bonuses at the Defendant Galvin’s demand.” See Cmplt., ¶13. However, the documentary evidence

  establishes that the exact opposite is true. It was Shetty who recommended to Richard Moore,

  Chairman of the Compensation Committee, that in order to help with cash flow issues that the

  Company issue RSU’s in lieu. The record demonstrates that Shetty, without Galvin’s involvement,

  recommended the idea to the Compensation Committee and otherwise initiated and oversaw the

  formation and establishment of the Company’s RSU program – spanning several months – not

  the least of which required Shetty to engage with the Company’s outside counsel Thompson Hine

  LLP. If Galvin truly “demanded” that Shetty accept RSUs in lieu of cash, why did Shetty write to

  Moore (excluding Galvin) and state:

             “Bonus 2017 – the Committee has already approved, but management did not take it to
             preserve cash flow”;

             “Salary arrears 2018 – Paul and I deferred salary to preserve cash flow…”;

             “I would like to convert them (i.e. new employee options) to RSU’s and have sent an
             email to Shane for counsel…”

             Furthermore, if there was any truth to Shetty’s allegation, why would Moore write to

  Shetty on February 27, 2019, copy the other Compensation Committee members and exclude

  Galvin, and say “As we consider your recommendations that include granting RSUs… See

  Exhibit 12 to the Soulios Decl.

         4. Shetty’s Claim of “Outstanding” and “Exemplary” Performance is Refuted By
            His Own Admission That The Company Did Not Meet Revenue and EBITDA
            Targets.

                                                 20
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 26 of 44 PageID #:
                                    1702



             Shetty self-servingly alleges that his “performance was so good in 2017 and 2018 that

  he earned $202,500 in performance bonuses pursuant to the Executive Employment Agreement.”

  See Cmplt., ¶23. However, by his own admission, the Company “did not meet targets for revenue

  and EBITDA…” for 2018. See January 20, 2019, email to Moore, attached as Exhibit 1 to the

  Galvin Decl. Moreover, in the 2019 Compensation Minutes, the Compensation Committee

  expressly stated that “Company’s performance in 2018 did not meet the established goals and

  expectations.” A bonus was nonetheless awarded to Shetty (and Galvin) in recognition of their

  “commitment in time and resources given to the Company”…. “including the voluntary deferral

  of a significant portion of their cash compensation.” See Exhibit 13 to Soulios Decl..

         5. Shetty’s Claim That He Never Received Wage Notices Outlining any Deductions
            to His Wages is Patently and Knowingly False.

         Shetty alleges that he “never received wage notices outlining any deductions to his wages.”

  See Cmplt., ¶¶28, 75.

                 Prior to making this motion the Company provided Shetty with incontrovertible

  proof of the falsity of this allegation and demanded that it be corrected. Specifically, by email

  dated March 24, 2020 (see ECF#17), counsel for the Company provided three years’ worth of

  paystubs that the Company’s professional employer organization, Oasis, issued to Shetty. See

  Exhibits 20-25 to the Soulios Decl. Shetty refused to acknowledge that his allegation was utterly

  baseless, rendering the continued presence of it in the record it frivolous and vexatious.

         6. There Is No Evidence to Support Shetty’s Claim of Legal Fees in the Pizzarotti
            Action.

         Shetty alleges that he has been “been forced to incur substantial legal expense in defending

  against the claims against him” in the Pizzarotti action. See Cmplt., ¶50. On December 4, 2019,

  the Hon. Gerold Lebovits, J.S.C. entered an order relieving Thompson Hine LLP as counsel to

                                                  21
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 27 of 44 PageID #:
                                    1703


  Shett in the Pizzarotti and directed Shetty to appoint a substitute attorney within 30 days of receipt

  from Thompson Hine of a notice (“Notice To Appoint Substitute Counsel”) directing same, and

  for such new counsel to file a notice of appearance in the case within 30 days of the service of

  Notice To Appoint Substitute Counsel. See Exhibit 36. Thompson Hine served Shetty with the

  Notice To Appoint Substitute Counsel on December 6, 2019. See Exhibit 37. No attorney has

  entered an appearance in the Pizzarotti case on behalf of Shetty in the near five months since Shetty

  received the Notice To Appoint Substitute Counsel. Indeed, Shetty’s counsel was initially retained

  to represent Shetty in the Pizzarotti action but has failed to appear in the case on his behalf. It is

  not possible to incur substantial legal fees in a litigation matter for which you have no counsel.

  Accordingly, Shetty’s allegation that he has “been forced to incur substantial legal expense in

  defending against the claims against him” should not only be rejected, but be seen as further

  evidence of a lack of candor with this Court.

                                                   II.

    PLAINTIFF HAS RECEIVED RSU’S IN FULL PAYMENT OF ALL BONUSES AND
           COMPENSATION ALLEGED TO BE DUE FOR 2017 AND 2018

         For the reasons set forth in Point I.A.(2) and (3), it is undisputed that Shetty has been paid

  in full, in RSUs that he not only personally agreed to receive (and is contractually bound by) but

  supervised and implemented for the entire Company. It is quite obvious what Shetty is doing with

  this claim. He, like all shareholders, including Galvin, the current and former directors of the

  Company, most of whom have devoted substantial time and money to better the Company, does

  not like the fact that the Company effected a reverse split of 1/20 on February 6, 2020. Shetty went

  from having 114,575 shares of common stock to 5,729. See Exhibits 7 and 8 to the Soulios Decl.

  Nonetheless, the reverse split was duly authorized by the Board and beneficially resulted in the

  Company regaining its Nasdaq listing. See Exhibit 9 to the Soulios Decl.

                                                   22
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 28 of 44 PageID #:
                                    1704


             Shetty’s claim is an end run around the Restricted Stock Unit agreements that he entered

  into with the Company because he now, quite selfishly, with hindsight as his guide, prefers to have

  the cash instead of the stock. Imagine if every owner of an option or put contract, or stock purchase

  agreement, involving a publicly traded company could simply change their mind and breach the

  terms of the contract because the value of the stock declined? How would all of the other SG

  Blocks employees and consultant who received RSUs in lieu of cash, at Shetty’s direction no less

  – and shareholders generally who saw their stock go through a reverse 1/20 split - feel if Shetty

  were able to manipulate system for his own selfish gain? It is an absurd and reprehensible ploy

  that Shetty is foisting onto this Court. Indeed, if Shetty did not receive the RSUs – as he falsely

  alleges – then his only true remedy would be to sue the Company to compel it to transfer the shares,

  undoubtedly the course Shetty would have taken had the stock skyrocketed to $100/share. Aside

  from the undisputed fact Shetty has received the RSUs in full payment for his 2017 and 2018 bonus

  and compensation claim5, he has no legal right whatsoever to demand that he be given the cash

  value of those amounts. He makes no effort in his complaint, nor can he, to demonstrate – with

  specific factual allegations – why the RSU agreements he executed personally (and implemented

  company-wide) should be rescinded. What makes Shetty’s tactic particularly repugnant is that he

  signed off on Company financial and proxy statements (in April 2019) and that were filed with the

  SEC, and public market at large, wherein he represented himself as someone who was trying to

  help the Company by deferring salary and taking RSUs in lieu of cash. See Exhibit 10 to the

  Soulios Decl, “Executive Compensation,” at pp. 20-21.




  5
      The Company has learned that Shetty has since moved the shares to another brokerage account.

                                                           23
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 29 of 44 PageID #:
                                    1705


         For the foregoing reasons, to the extent Shetty’s First, Second and Fourth causes of action

  seek payment for alleged unpaid bonuses for 2017 and 2018, and compensation for 2018, they

  should be dismissed with prejudice.


                                                 III.

   PLAINTIFF HAS RECEIVED FULL PAYMENT OF HIS COMPENSATION FOR 2019
         THROUGH THE DATE OF TERMINATION OF HIS EMPLOYMENT

         Shetty, whose compensation in 2019 was based on an annual salary $300,000, claims a

  total $372,638 for alleged unpaid compensation and bonuses. Cmplt.¶63. Out of that amount

  $309,356 was allegedly for a bonus of $127,500 in 2017, compensation of $106,856 in 2018, and

  a bonus of $75,000 in 2018. As set forth in Point II those amounts were paid in full through RSUs.

  Once you remove the $309,356 for 2017 and 2018, Shetty is left claiming $63,282 for

  compensation allegedly due for 2019 through the date of separation on August 20, 2020. However,

  as demonstrated by Exhibits 23, 24, and 25, Shetty received the following payments after his

  employment terminated:

   Balance Owed at
   Separation on
   8/20/2019:                      88,281.25

   Payment Dates      Source      Amount                Remaining Balance
         11/22/19       Wire        25,000.00                        63,281.25
         12/31/19     Staff One      5,250.00                        58,031.25
           1/15/20    Staff One      5,250.00                        52,781.25
           1/31/20    Staff One      5,250.00                        47,531.25
           2/15/20    Staff One      5,250.00                        42,281.25
           2/28/20    Staff One      5,250.00                        37,031.25
           3/15/20    Staff One      5,250.00                        31,781.25
           3/17/20    Staff One     31,781.25                            0.00


         Shetty’s claim for $372,638, as alleged in Cmplt.¶63, differs from his claim of $397,638

  filed with the TWC, apparently giving effect to the $25,000 payment made to him on November
                                                 24
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 30 of 44 PageID #:
                                    1706


  22, 2019 (even though the spreadsheet he attaches does not reflect that payment). It is important

  to note that said spreadsheet is a copy of the spreadsheet that was filed by Plaintiff’s former lawyer

  in connection with the frivolous Texas Workforce claim (see Exhibit 18 to the Soulios Decl.) and

  that is why it claims a balance of $397,638 instead of the $372,638 alleged in Cmplt.¶63.

         In letters to the Court on March 16, 2020 (ECF#s 12and 17) the Company demonstrated

  that all of Plaintiff’s deferred compensation due for 2019 had been paid, and that proof of same

  had been provided to Plaintiff before he filed the amended complaint on March 25, 2020. Indeed,

  the “wages and bonus detail” spreadsheet attached to the amended complaint exhibit (#4) fails to

  account for the $88,281.25 that was paid after the spreadsheet cut-off date of August 15, 2019.

         It is unfathomable that a party would see fit to haul numerous parties into Federal court, at

  considerable expense and burden, and press claims that he knows are absolutely baseless, and can

  be easily disproven with documentary evidence. Defendants submit that it is not acceptable to file

  a claim alleging $63,282 in compensation relying on an outdated spreadsheet that does not account

  for $88,281.25 in payments made after the date of the spreadsheet. The proof of payment was

  provided to Plaintiff’s counsel prior to the filing of the amended complaint (although it goes

  without saying that Plaintiff knew very well that he had been paid $88,281.25               since his

  employment ended). It was incumbent upon the Plaintiff to properly calculate and account for all

  payments made against his claim of $63,282 for 2019 compensation, and to refrain from filing a

  claim that he knew lacked merit. For those reasons, sanctions should be considered by the Court.

         For the foregoing reasons, Shetty’s First, Second and Fourth causes of action seeking

  payment for alleged unpaid compensation for 2019 should be dismissed with prejudice.




                                                   25
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 31 of 44 PageID #:
                                    1707


                                                 IV.

   PLAINTIFF’S EMPLOYMENT AGREEMENT EXPRESSLY PRECLUDES A RIGHT
                           TO SEVERANCE

         The very agreement that Plaintiff relies on to support a claim of entitlement to $300,000

  in severance, to wit, the Employment Agreement dated January 1, 2017 (see Exhibit 1 to the

  Cmplt.) actually expressly precludes such a right. Paragraph 8 of the Employment Agreement

  governs the employee’s right to severance and provides, in pertinent part:

         8. Compensation Upon Termination. Upon the termination of Executive’s employment

  during the Term:

         (c) by the Company for Cause, death or Disability, by Executive for any reason
         (including, without limitation, any actual or alleged constructive discharge), or by the
         Company for any reason during the Renewal Term, Executive shall only receive the
         amounts and/or benefits listed in Sections 8(a) and (b), and the Company shall not owe
         Executive any further compensation. (emphasis added)

         Sections 8(a) and (b) only entitle the employee to be paid up until the time of termination

  and reimbursement of expenses incurred prior thereto (and not to receive severance). Plaintiff

  alleges that he is entitled to one year of severance under Paragraph 8(d) of the Employment

  Agreement (see Cmplt. ¶13); however, by its own terms the Employment Agreement does not

  allow for same. Specifically, Paragraph 8(c) expressly states that no severance is due if the

  employee is terminated “by the Company for any reason during the Renewal Term.” Paragraph 2

  of the Employment Agreement, which has an effective date of January 1, 2017, establishes that

  the “Initial Term” of the Employment Agreement ran for two (2) years from January 1, 2017 to

  December 31, 2018, and that a Renewal Term began on January 1, 2019. Thus, there is no disputing

  the fact that Shetty’s termination, allegedly effected on August 20, 2019 (Cmplt. ¶24), occurred

  during the Renewal Term, thus triggering the superseding and severance precluding effect of




                                                 26
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 32 of 44 PageID #:
                                    1708


  Paragraph 8(c).6 4 As such Plaintiff is not entitled to severance and his Fourth Cause of Action

  should be dismissed with prejudice.

                                                    V.

               ALL CLAIMS AGAINST OASIS FAIL AS A MATTER OF LAW

         In addition to suing Mr. Galvin personally, Plaintiff also named Oasis as a co-defendant.

  Oasis is the successor to Staff One, a professional employer organization engaged by the Company

  to handle the processing of payroll and payment of withholding and payroll taxes. New York courts

  have defined “a PEO is an entity to which the ‘client’ outsources its payroll and human resource

  responsibilities, including payment of wages and employment taxes as well as other employment-

  related matters.” see Tri–State Empl. Servs. v. Mountbatten Sur. Co., 99 N.Y.2d 476, 481, 758

  N.Y.S.2d 595, 788 N.E.2d 1023 [2003] )

         A. Plaintiff Has No Privity Of Contract With Staff One

         Plaintiff is not a party to the Company’s contract with Staff One (see Exhibit 3 to the

  Complaint), nor is Oasis a party to Plaintiff’s employment agreement with the Company. Indeed,

  Plaintiff does not even allege any privity of contract with Staff One. As such, he lacks privity with

  Staff One, and can assert no claims against it. See Waldman v. New Chapter, Inc., 714 F.Supp.2d

  398 (E.D.N.Y. 2010)(“Under New York law, a party may not maintain a contract action against a

  party with whom it lacks privity”); Pereira v. Ocwen Loan Servicing, LLC, 2012 WL 1381193

  (E.D.N.Y. 2012) (granting motion to dismiss of loan servicer because of lack of contractual

  relationship and privity).

         B. The Company’s Agreement With Staff One Expressly Precludes the Rights of
            Third Party Beneficiaries


  6
    For the reasons set forth in Point I.A., supra, Plaintiff’s conclusory allegation that he is entitled
  to $300,000 in severance is overcome and refuted by the controlling language of the Employment
  Agreement itself, and the same is otherwise not entitled to be accepted as true.
                                                    27
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 33 of 44 PageID #:
                                    1709



         Not only does Plaintiff lack any privity of contract with Oasis, the contract between Staff

  One and SG Blocks expressly prohibits any claims to a right of third party beneficiary, they very

  type being alleged here by Plaintiff. Specifically, Section X.B (p. 14), entitled “Third Party

  Beneficiaries,” provides: “This Agreement is between Staff One and Client and nothing set forth

  in this Agreement, whether express or implied, (i) shall create any individual right for any Worksite

  Employees or any other third parties…”

          As a matter of law, the mere description of a “worksite employee” in the agreement

  between Staff One and SG Blocks to cover SG Blocks’ employees, including Shetty, does not

  thereby bestow on the Company’s employees (including Shetty) any legal rights and claims as

  against Staff One; nor does it create duties owed to the Company’s employees by Staff One.

         C. Plaintiff’s Attempt to Characterize the PEO Agreement Between Staff One and
            SG Blocks As Creating an Employer/Employee Relationship Between Staff One
            and Shetty Fails as a Matter of Law

         In an attempt to establish some nexus between himself and Oasis, so as to forge an

  employer/employee relationship such that Oasis should somehow arguably become liable for

  Shetty’s claims which indisputably arise under his employment agreement with SG Blocks

  exclusively. To do so, Shetty relies on the following provisions of the Oasis-SGB Agreement:

         “The Client Service Agreement further provided Oasis with the “right of direction
         and control over Worksite Employees” and “a right to hire, discipline, reassign and
         terminate Worksite Employees.” Id. at I.A.1-2.

         The Client Service Agreement also gave responsibility over “payment of salaries,
         wages and other compensation due the Worksite Employees” to Oasis. Id. at I.A.1-3.

  See Cmplt., ¶¶19-20. However, those provisions must be read in the larger context of the

  agreement itself, the laws of the State of Texas (which governs the Oasis-SGB Agreement) insofar

  as they apply to PEOs, and the Fair Labor Standards Act (and Federal decisions enforcing and



                                                   28
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 34 of 44 PageID #:
                                    1710


  interpreting the FSLA.7 As discussed in C.1. below, although Oasis is required under Texas Law

  to share a right of direction or control over covered employees, Plaintiff has not set forth any

  evidence, nor proffered any allegation, that Oasis exercised that right.

         1. Texas Law Requires PEOs to Share the Right of Direction and Control over
            Covered Employees

  Section 91.032 of the Texas Labor Code, which regulates PEOs, places the following

  contractual requirements on PEOs when contracting with a client like SG Blocks:

            Sec. 91.032. Contract Requirements.

            (a) A professional employer services agreement between a license holder and a client
            must provide that the license holder:

            (1) shares, as provided by Subsection (b), with the client the right of direction and control
            over covered employees;

            (2) assumes responsibility for the payment of wages to the covered employees without
            regard to payments by the client to the license holder;

            (3) assumes responsibility for the payment of payroll taxes and collection of taxes from
            payroll on covered employees;

            (4) shares, as provided by Subsection (b), with the client the right to hire, fire, discipline,
            and reassign the covered employees; and

            (5) shares, as provided by Subsection (b), with the client the right of direction and control
            over the adoption of employment and safety policies and the management of workers'
            compensation claims, claim filings, and related procedures.

            (b) Notwithstanding any other provision of this chapter, a client retains sole responsibility
  for:

          (1) the direction and control of covered employees as necessary to conduct the client's
  business, discharge any applicable fiduciary duty, or comply with any licensure, regulatory, or
  statutory requirement;

            (2) goods and services produced by the client; and




  7
    Under Section X.E. Texas law applies because SG Blocks has employees that reside in Texas and New York
  (including former employee Shetty).

                                                       29
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 35 of 44 PageID #:
                                    1711


         (3) the acts, errors, and omissions of covered employees committed within the scope of
         the client's business.

         (c) Notwithstanding Subsection (a)(2), a client is solely obligated to pay any wages for
         which:

         (1) obligation to pay is created by an agreement, contract, plan, or policy between the
         client and the covered employee; and

         (2) the professional employer organization has not contracted to pay.

         (d) Each professional employer organization shall disclose the requirements of
         Subsection (c) in writing to each covered employee.

         It is clear that the Oasis-SGB Agreement was intended to model and comply with the Texas

  Labor Code, Section Sec. 91.032. Yet, a full, contextual reading of the Oasis-SGB Agreement

  clearly delineates the roles and responsibilities of the two entities vis-à-vis the Worksite

  Employees. The Oasis-SGB Agreement makes it the responsibility of the PEO to carry out the

  very unique and purposeful actions of a PEO, namely, ensuring processing of payroll, withholding

  taxes, administrating health and fringe benefits, and administration of the client’s worker’s

  compensation insurance plans. See I.A.4-16.


        Quite the contrary, the Oasis-SGB Agreement makes the following substantive
  employment matters the responsibility of the Client SG Blocks:

             •   management of the day to day business operations;

             •   compliance with any contracts or benefit plans (including employment contracts,
                 bonus plans, commission plans or severance play plans);

             •   hiring, disciplining, reassigning and terminating the Worksite Employee;

             •   retaining direction and control over the Worksite Employees as necessary to
                 conduct its business and comply with applicable laws;

             •   any responsibility and/or liability with regard to any expressed or implied
                 employment contract, including without limitation, any non-compete or other
                 restrictive agreements, that any Worksite Employee has or may claim shall be
                 entirely the responsibility and/or liability of Client, and Staff-One shall not be a
                 party to any such agreement.


                                                  30
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 36 of 44 PageID #:
                                    1712


     2. Shetty’s Allegations Utterly Fail the Economic Reality Test.


         An honest reading of the Oasis-SGB Agreement leads to but one conclusion. There is

  absolutely no basis for Shetty to be arguing that Oasis bears any legal responsibility for his alleged

  claims of unpaid wages, bonuses, or severance. All of those functions and responsibilities are

  purely and exclusively the responsibility of the Company. Moreover, noticeably absent from

  Shetty’s claims against Oasis are any allegations that demonstrate that Oasis had anything to do

  whatsoever with (i) his being hired and employed by the Company, (ii) the execution of the

  employment agreement between Shetty and Company, and the assignment of duties and

  responsibilities thereunder, (iii) the evaluation of Shetty’s performance, (iv) the payment (other

  than the perfunctory service of processing the transfer funds to Shetty based on authorizations

  given and funds made available by the Company) of Shetty’s compensation and bonuses, and (v)

  his separation from the Company in 2019.


         Shetty makes no allegation that Oasis had any substantive involvement in his employment

  and/or termination from the Company. There is not a single allegation of any interaction between

  Shetty and Oasis, nor a single email or any documentary evidence whatsoever supporting the

  extraordinary argument that Oasis should be considered his employer under Federal and Texas

  law.


         Courts in both New York and Texas employ the “economic reality test” to determine

  whether someone qualifies as an employer under the Fair Labor Standards Act. The test includes:

  “includes inquiries into: whether the alleged employer (1 ) has the power to hire and fire the

  employees, (2 ) supervised       and controlled employee work         schedules or conditions      of

  employment, (3 ) determined the rate and method of payment , and (4 ) maintained employment


                                                   31
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 37 of 44 PageID #:
                                    1713


  records.” Artis v. Asberry, 2012 WL 5031196, *4 (S.D.Tex 2012), quoting Watson v. Graves, 909

  F.2d 1549, 1553 (5th Cir.1990) (quoting Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d

  Cir.1984); see also Gray v. Powers, 673 F.3d 352, 355–57 (5th Cir.2012) (applying same test). In

  the context of a joint-employment claim, the Fifth Circuit has also applied a five -factor test, which

  considers “the total employment situation” with particular regard to the following questions:


                 (1) Whether or not the employment takes place on the premises of the company?;
                 (2) How much control does the company exert over the employees?
                 (3) Does the company have the power to fire, hire, or modify the employment
                 condition of the employees?
                 (4) Do the employees perform a ‘specialty job’ within the production line?; and
                 (5) May the employee refuse to work for the company or work for others?

  Id., quoting Wirtz v. Lone Star Steel Co., 405 F.2d 668, 669–70 (5th Cir.1968). “No one factor is

  determinative of whether a defendant is an ‘employer’ under the FLSA.” Iztep v. Target Corp.,

  543 F.Supp.2d 646, 653 (W.D.Tex.2008).

         The economic realities of Shetty's relationship with Oasis demonstrates that Oasis was not

  Shetty’s employer as defined by the FLSA. Plaintiff bears the burden of establishing an

  employer—employee relationship under the FLSA, and he has been unable to do so with respect

  to Oasis as a matter of law.


                                                   VI.

  PLAINTIFF’S CLAIM FOR RETALIATION UNDER THE FAIR LABOR STANDARDS
                     ACT FAILS AS A MATTER OF LAW


  A. All of the Alleged Acts of “Retaliation” Occurred Long After His Employment Ended

         Shetty claims the following acts by the Company constitutes retaliation under the Fair

  Labor Standards Act:

             •   withholding of compensation and director fees;
             •   the filing of an 8K (Exhibit 6 to the complaint);
                                                   32
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 38 of 44 PageID #:
                                    1714


             •   a threat to move for sanctions under Rule 11;
             •   not indemnifying Shetty in the Pizzarotti matter.

  See Cmplt., ¶30.

         All of the aforementioned allegations took place long after Plaintiff’s employment

  terminated. Plaintiff alleges none, and can point to no adverse employment action suffered as a

  result of any of the alleged retaliatory actions. The FLSA provides that it is “unlawful for any

  person ...to discharge or in any other manner discriminate against any employee because such

  employee has filed any complaint or instituted or caused to be instituted any proceeding under or

  related to [the FLSA].” 29 U.S.C. §215(a)(3). A plaintiff “must establish a prima facie case of

  retaliation by showing (1) participation in protected activity known to the defendant, like the filing

  of an FLSA [or NYLL] lawsuit; (2) an employment action disadvantaging the plaintiff; and (3) a

  causal connection between the protected activity and the adverse employment action.” Benzinger

  v. Lukoil Pan Americas, LLC, 2020 WL 1322478, *15 (S.D.N.Y. 2020), citing Mullins v. City of

  New York, 626 F.3d 47, 53 (2d Cir. 2010); see Santi v. Hot in Here, Inc., 18 Civ. 3028 (ER), 2019

  WL 290145, at *3 (S.D.N.Y. Jan. 22, 2019) (NYLL and FLSA retaliation claims governed by

  same standard); see also Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 302

  (S.D.N.Y.2011) (“To establish a prima facie case under [the NYLL], the plaintiff must adequately

  plead that while employed by the defendant, she made a complaint about the employer's violation

  of the law and, as a result, was terminated or otherwise penalized, discriminated against, or

  subjected to an adverse employment action.” (emphasis added); Kessler v. Westchester County

  Dep't of Soc. Servs., 461 F.3d 199, 205–06 (2d Cir.2006) (holding that a retaliatory motive must

  “play a part in the adverse employment action.” If the plaintiff makes out a prima-facie case, “the

  burden shifts to the defendant to articulate a ‘legitimate, non-[retaliatory] reason for the

  employment action.’” Id., citing Mullins, 626 F.3d at 53 (quoting Weinstock, 224 F.3d at 42)

                                                   33
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 39 of 44 PageID #:
                                    1715


  (emphasis added). The plaintiff must then produce “sufficient evidence to support a rational

  finding” that defendants' proffered rationales “were false, and that more likely than not

  discrimination was the real reason for the employment action.” Id.

         Under Second Circuit precedent, Shetty has failed to make out a prima facie case for

  retaliation under the FSLA or the NYSHRL. There is no causal connection between any of the

  alleged acts of protected activity and the adverse employment action. Indeed, there is not even an

  allegation of an adverse employment action because the alleged acts of retaliation occurred after

  his employment ended – thus failing to meet the requirement that the adverse action occur “while

  employed by the defendant.”

  B. The 8K Was True and Not Retaliatory

         The lawsuit filed by Shetty was a material event requiring the Company to file a Form 8K

  addressing same. The Form 8K, filed on February 21, 2020 (Exhibit 38) provided:

         The Company believes the complaint lacks merit as by written agreement the employee
         agreed to accept restricted stock units of the Company’s common stock in full satisfaction
         and payment of substantially all alleged unpaid wages and bonuses that are claimed in the
         Action. The Company further maintains that employee’s employment agreement expressly
         disclaims any entitlement to or liability for severance during the employee’s renewal term
         of employment. Prior to the commencement of the Action, the employee had filed a wage
         claim against the Company with the Texas Workforce Commission claiming $397,638 in
         unpaid wages and bonuses (“Texas Wage Claim”). The Texas Wage Claim was voluntarily
         dismissed by the employee upon the Company’s filing of a fraud complaint with the Labor
         Law Division of the Texas Workforce Commission. The Company intends to vigorously
         defend this action, and as appropriate, seek damages, attorneys’ fees, and litigation
         expenses from the employee.

  The Form 8K merely sets forth the Company’s legitimate defenses to Shetty’s claims and can

  hardly be characterize as retaliatory. Asserting that Shetty’s claims for $300,000 in severance and

  $372,000 in wages and bonuses to be meritless is simply not retaliatory. If that were the case, every

  time an employer terminated an employee for cause, and defended itself by raising affirmative

  defense, it would be engaging “retaliatory conduct.” Such an absurd tenet would turn employment

                                                   34
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 40 of 44 PageID #:
                                    1716


  law on its head. Lastly, Shetty can point to no “adverse employment” action suffered as a result of

  the 8K, and the Company’s contentions therein, as his employment ended six months earlier.

  C. Admonishing a Litigant that His Actions Are Sanctionable Is Not Retaliatory

         The Company maintains that Shetty’s conduct in filing a baseless claim for wages and

  bonuses, initially with the TWC and now here, particularly where his counsel was provided with

  proof of delivery of the RSUs and proof of payment of all deferred compensation for 2019, is

  sanctionable under Rule 11. Nonetheless, the legitimate exercise of a procedural remedy provided

  under the Federal Rules of Civil Procedure can never be retaliatory. Here too there is no causal

  connection between a prospective motion for sanctions and Shetty’s employment.

  D. SG Blocks Has a Right to Set-off Against Shetty’s Claims for Indemnification and
     Director Fees

         The “right of setoff (also called ‘offset’) allows entities that owe each other money to apply

  their mutual debts against each other, thereby avoiding ‘the absurdity of making A pay B when B

  owes A’” Pisane v. Feig, 41 Misc.3d 216, 970 N.Y.S.2d 363 (Sup.Ct. Kings Cty. 2013) quoting

  Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 18, 116 S.Ct. 286, 133 L.Ed.2d 258 (1995).

  Exercising a legal right to set-off cannot be deemed a retaliatory act.

         Plaintiff has had months to retain counsel in the Pizzarotti action and has failed to.

  Moreover, the appropriate venue to hear and determined Shetty’s claim for indemnification and

  SG Blocks’ defenses thereto, is the Supreme Court of New York, in the Pizzarotti action.

  E. The Doctrine of Material Breach Also Precludes Shetty’s Claims for Retaliation

         “When one party commits a material breach of a contract, the other party to the contract

  is relieved, or excused, from further performance under the contract.” Markham Gardens L.P. v.

  511 9th LLC, 954 N.Y.S.2d 811 (Sup.Ct. Nassau Cty. 2012), citing Grace v. Nappa, 46 N.Y.2d

  560, 415 N.Y.S.2d 793, 389 N.E.2d 107 (1979). “The non-breaching party is discharged from

                                                   35
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 41 of 44 PageID #:
                                    1717


  performing any further obligations under the contract and may elect to terminate the contract and

  sue for damages or continue the contract.” Id., citing Awards.com v. Kinko's, Inc., 42

  A.D.3d 178, 834 N.Y.S.2d 147 (1st Dep’t.      2007]; New Windsor Volunteer Ambulance Corps v.

  Meyers, 442 F.3d 101, 117 (2d. Cir. 2006) see also Albany Medical College v. Lobel, 296

  A.D.2d 701, 745 N.Y.S.2d 250 (3rd Dep’t. 2002).

          By reason of Shetty’s (i) breach of the RSU agreements, (ii) filing of baseless and frivolous

  Texas Wage Claim, (iii) failure to disclose to the Company that he had filed a $397,000 wage

  claim while supporting the filing of an S-1 form (as part of a public offering), (iv) omitting from

  the Company’s financial statements a significant liability to him that he (allegedly) believed

  existed, (iv) breach of his fiduciary duties to the Company, (v) and the filing of baseless and

  frivolous Texas Wage Claim, the Company was excused from performing under the

  indemnification agreement. At the very least, the assertion of such a right is in no way evidence of

  retaliation. As with all of the alleged “retaliatory” acts Shetty suffered no adverse employment

  action by reason of the Company’s failure to indemnify him in the Pizzarotti case, or to pay his

  alleged director fees.

  F. None of Shetty’s Acts Were Protected Activity

          Filing frivolous and baseless wage claims and lawsuits is not protected activity under

  FLSA. See Gibbs v. New York State Dept. of Taxation and Finance, 2009 WL 754307 (E.D.N.Y

  2009)(finding that the filing of a frivolous complaint is not a protected activity under retaliation

  analysis.).




                                                   36
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 42 of 44 PageID #:
                                    1718


                                                    VII.

                             GALVIN IS NOT SHETTY’S EMPLOYER

          Shetty makes one conclusory and wholly unsubstantiated allegation that Galvin was his

  employer for purposes of FLSA and NYLL because “he exercised sufficient operational control

  over SG Blocks’ operations.” Cmplt. ¶7. There are simply no allegations to support this self-

  serving allegation, the obvious motive of which was borne out of malice with a transparent intent

  to harass and annoy Galvin. The Board of Directors hired Shetty, not Galvin. See Exhibit 39. The

  Company’s Bylaws make it purely the purview of the Board to remove an officer. Specifically,

  Section 4.2 of the Bylaws provides:

          Each officer of the Corporation shall hold office until such officer’s successor is elected
          and qualified or until such officer’s earlier death, resignation or removal. The Board may
          remove any officer elected or appointed by the Board at any time, with or without cause,
          by the majority vote of the directors then in office.

  See Exhibit 32. Moreover, Shetty’s employment agreement makes clear that his employment

  and compensation were subject to the Board’s evaluation and discretion, not Galvin’s. For

  example, the Employment Agreement required the Board to make the following determinations:

                      •   “certain financial and personal and strategic performance metrics established by
                          the Board” (Section 3(b));
                      •   The Board shall undertake a review of Executive’s Base Salary and Discretionary
                          Bonus not less often than annually (Section 3(b)) ;
                      •   a determination of “disability” (Section 7(a);
                      •   Strategic plan objectives set by the Company’s Board, including, for example:
                          •Effective communication with Company employees, customers, Board
                          and other Company contacts as determined by Board
                          • Effective Company training and personnel management as determined
                          by Board (Exhibit A).

          Lastly the documents in the record, particularly the manner in which Shetty presided over the

  implementation of the Stock Incentive Plan and issuance of RSUs, and the Company’s Insider Trading

  Policy, demonstrate that Shetty reported and was subject to the Board’s supervision.

          For the foregoing reasons, the Court should dismiss all claims against Galvin individually.


                                                     37
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 43 of 44 PageID #:
                                    1719



                                                 VIII.

           DEFENDANTS ARE ENTITLED TO AN AWARD OF ATTORNEYS’ FEES

           Section 15 of the Employment Agreement provides:

           “the prevailing Party in any legal proceeding based upon this Agreement shall be entitled
           to reasonable attorney’s fees and court costs, in addition to any other recoveries allowed
           by law.”

  See Exhibit 1 to the Complaint.

           The Company estimates that the fees incurred in this proceeding, and in opposing the Texas

  Workforce claim, are in the range of $75,000, an itemized (and redacted to exclude privileged

  information) breakdown of which the Company will submit upon request of the Court.


                                           CONCLUSION

                  For the foregoing reasons Defendants, respectfully request entry of an order

  dismissing the Complaint with prejudice and awarding attorneys’ fees in an amount to be

  determined by the Court.


  Dated:          New York, New York
                  April 27, 2019

                                                         RUTA SOULIOS & STRATIS LLP


                                                         /s/ Steven A. Soulios_____________
                                                         Steven A. Soulios
                                                         211 East 43rd Street, 24th Floor
                                                         New York, NY 10017
                                                         Tel: (212) 997-4500
                                                         Fax: (212) 768-0649
                                                         Email: ssoulios@lawnynj.com

                                                         Counsel for Defendants




                                                   38
Case 1:20-cv-00550-ARR-SMG Document 29-44 Filed 06/13/20 Page 44 of 44 PageID #:
                                    1720




                                       39
